Case 2:20-cv-02549-JTF-tmp Document 43 Filed 04/13/21 Page 1 of 4                     PageID 290




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION


JOE WILLIE JACKSON,          )
                             )
    Plaintiff,               )
                             )
v.                           )                              Case No. 2:20-cv-02549-JTF-tmp
                             )
MIDLAND MORTGAGE COMPANY and )
MINNESOTA LIFE INSURANCE     )
COMPANY,                     )
                             )
    Defendants.              )


ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION,
GRANTING DEFENDANT MINNESOTA LIFE INSURANCE COMPANY’S MOTION
 TO DISMISS, AND DISMISSING PLAINTIFF’S COMPLAINT WITH PREJUDICE


       Before the Court is Defendant Minnesota Life Insurance Company’s Motion to Dismiss,

filed on October 30, 2020. (ECF No. 32.) Plaintiff filed his Response to the Motion on December

3, 2020. (ECF No. 35.) Defendant Minnesota Life filed its Reply on December 9, 2020. (ECF

No. 37.)    On December 22, 2020, the Chief Magistrate Judge entered a Report and

Recommendation to grant Defendant Minnesota Life’s Motion to Dismiss. (ECF No. 39.) Plaintiff

filed a purported Objection to the Report and Recommendation on December 28, 2020. (ECF No.

40.) For the reasons provided below, the Court ADOPTS the Chief Magistrate Judge’s Report

and Recommendation, GRANTS Defendant Minnesota Life Insurance Company’s Motion to

Dismiss, and DISMISSES Plaintiff’s Complaint with prejudice.

                                 FACTUAL BACKGROUND

       In the Report and Recommendation, the Chief Magistrate Judge provides, and this Court

adopts and incorporates, proposed findings of fact in this case. (ECF No. 39, 2–5.)

                                                1
Case 2:20-cv-02549-JTF-tmp Document 43 Filed 04/13/21 Page 2 of 4                        PageID 291




                                       LEGAL STANDARD

       Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” United States v.

Curtis, 237 F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear

and determine any pretrial matter pending before the Court, except various dispositive motions.

28 U.S.C. § 636(b)(1)(A). Upon hearing a pending matter, “the magistrate judge must enter a

recommended disposition, including, if appropriate, proposed findings of fact.” Fed. R. Civ. P.

72(b)(1); see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any party who

disagrees with a magistrate’s proposed findings and recommendation may file written objections

to the report and recommendation. Fed. R. Civ. P. 72(b)(2).

       The district court reviews a magistrate judge’s proposed findings and recommendation.

The standard of review that is applied depends on the nature of the matter considered by the

magistrate judge. See Baker, 67 F. App’x at 310 (citations omitted) (“A district court normally

applies a ‘clearly erroneous or contrary to law’ standard of review for nondispositive preliminary

measures. A district court must review dispositive motions under the de novo standard.”). Upon

review of the evidence, the district court may accept, reject, or modify the proposed findings or

recommendations of the magistrate judge. Brown v. Bd. of Educ., 47 F. Supp. 3d 665, 674 (W.D.

Tenn. 2014); see also 28 U.S.C. § 636(b)(1). The court “may also receive further evidence or

recommit the matter to the [m]agistrate [j]udge with instructions.” Moses v. Gardner, No. 2:14-

cv-2706-SHL-dkv, 2015 U.S. Dist. LEXIS 29701, at *3 (W.D. Tenn. Mar. 11, 2015). “Within 14

days after being served with a copy of the recommended disposition, a party may serve and file

specific written objections to the proposed findings and recommendations.” Fed. R. Civ. P.

72(b)(2). “When no timely objection is filed, the court need only satisfy itself that there is no clear



                                                  2
Case 2:20-cv-02549-JTF-tmp Document 43 Filed 04/13/21 Page 3 of 4                      PageID 292




error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b)

advisory committee notes.

       The Court notes that “[o]verly general objections do not satisfy the objection requirement.”

Spencer v. Bouchard, 449 F.3d 721, 725 (6th Cir. 2006). Furthermore, “[f]ailure to identify

specific concerns with a magistrate judge’s report results in treatment of a party’s objections as a

general objection to the entire” report and recommendation. McCready v. Kamminga, 113 F.

App’x 47, 49 (6th Cir. 2004). In turn, “[a] general objection is considered the equivalent of failing

to object entirely.” Id. A district judge should adopt the findings and rulings of the magistrate

judge to which no specific objection is filed. Brown, 47 F. Supp. 3d at 674.

                                           ANALYSIS

       A district court is not required to review “a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 474

U.S. 140, 150 (1985). The Chief Magistrate Judge correctly found that regardless of whether

Plaintiff’s claims are characterized as fraud claims or breach of contract claims, they are barred by

the Tennessee statutes of limitations. (ECF No. 39, 8–11.) Plaintiff’s purported Objections are

insufficient to constitute a specific objection to the Report and Recommendation. (ECF No. 40.)

Plaintiff’s Objections are titled “Motion to Proceed” and the document states only: “Objections

to Minnesota Life Insurance Co. Report and Recommendations.”               (Id.)   Thus, Plaintiff’s

Objections are general and unresponsive to the Report and Recommendation, and accordingly, are

“the equivalent of failing to object entirely.” McCready, 113 F. App’x at 49. After a full review,

the Court adopts the Chief Magistrate Judge’s Report and Recommendation and grants Defendant

Minnesota Life Insurance Company’s Motion to Dismiss.

                                         CONCLUSION


                                                 3
Case 2:20-cv-02549-JTF-tmp Document 43 Filed 04/13/21 Page 4 of 4                                        PageID 293




         Upon de novo review, the Court hereby ADOPTS the Chief Magistrate Judge’s Report and

Recommendation and GRANTS Defendant Minnesota Life Insurance Company’s Motion to

Dismiss.       Plaintiff’s claims against Defendant Minnesota Life Insurance Company are

DISMISSED with prejudice. 1 Accordingly, Plaintiff’s Complaint is DISMISSED in its entirety

with prejudice. 2

         IT IS SO ORDERED this 13th day of April, 2021.

                                                                                   s/ John T. Fowlkes, Jr.
                                                                                   JOHN T. FOWLKES, JR.
                                                                                   United States District Judge




1
 Due to his pro se status, the Court notifies Plaintiff of his right to appeal pursuant to Rule 4 of the Federal Rules of
Appellate Procedure, which provides: “In a civil case, except as provided in Rules 4(a)(1)(B), 4(a)(4), and 4(c), the
notice of appeal required by Rule 3 must be filed with the district clerk within 30 days after entry of the judgment or
order appealed from.” Fed. R. App. P. 4(a)(1)(A).
2
 On April 13, 2021, the Court entered an Order Adopting Report and Recommendation and Granting Defendant
Midland Mortgage Company’s Motion to Dismiss. (ECF No. 42.) With the dismissal of Plaintiff’s claims against
Minnesota Life Insurance Company, Plaintiff’s Complaint has been dismissed in its entirety.

                                                           4
